

MDU RESOURCES GROUP, INC.
NON-EMPLOYEE DIRECTOR LONG-TERM INCENTIVE COMPENSATION PLAN


Article 1. Establishment, Purpose and Duration


1.1    Establishment of the Plan. MDU Resources Group, Inc., a Delaware
corporation (hereinafter referred to as the "Company"), hereby establishes an
incentive plan to be known as the "MDU Resources Group, Inc. Non-Employee
Director Long-Term Incentive Compensation Plan" (hereinafter referred to as the
"Plan"), as set forth in this document. The Plan permits the grant of Restricted
Stock, Performance Units, Performance Shares and other awards.


The Plan first became effective when approved by the stockholders at the annual
meeting on April 22, 1997, (the "Effective Date"), and shall remain in effect as
provided in Section 1.3 herein.


1.2    Purpose of the Plan. The purpose of the Plan is to promote the success
and enhance the value of the Company by linking the personal interests of
Participants to those of Company stockholders and customers. The Plan is further
intended to assist the Company in its ability to motivate, attract and retain
highly qualified individuals to serve as directors of the Company.


1.3    Duration of the Plan. The Plan commenced on the Effective Date, as
described in Section 1.1 herein, and shall remain in effect, subject to the
right of the Board of Directors to terminate the Plan at any time pursuant to
Article 12 herein, until all Shares subject to it shall have been purchased or
acquired according to the Plan's provisions.


Article 2. Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:


2.1    "Award" means, individually or collectively, a grant under the Plan of
Restricted Stock, Performance Units, Performance Shares or any other type of
award permitted under Article 8 of the Plan.


2.2    "Award Agreement" means an agreement entered into by each Participant and
the Company, setting forth the terms and provisions applicable to an Award
granted to a Participant under the Plan.



1

--------------------------------------------------------------------------------



2.3    "Board" or "Board of Directors" means the Board of Directors of the
Company.


2.4    A “Change in Control” shall mean:
(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.4; or

(b)
Individuals who, as of April 22, 1997, which is the effective date of the Plan,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(c)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or


2

--------------------------------------------------------------------------------



substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



For avoidance of doubt, unless otherwise determined by the Board, the sale of a
subsidiary, operating entity or business unit of the Company shall not
constitute a Change in Control for purposes of this Agreement.



3

--------------------------------------------------------------------------------



2.5    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.


2.6    "Committee" means the Committee, as specified in Article 3, appointed by
the Board to administer the Plan with respect to Awards.


2.7    "Company" means MDU Resources Group, Inc., a Delaware corporation, or any
successor thereto as provided in Article 13 herein.


2.8    "Director" means any individual who is a member of the Board of Directors
of the Company.


2.9    "Dividend Equivalent" means, with respect to Shares subject to an Award,
a right to be paid an amount equal to dividends declared on an equal number of
outstanding Shares.


2.10    "Employee" means any full-time or regularly-scheduled part-time employee
of the Company or of the Company's Subsidiaries, who is not covered by any
collective bargaining agreement to which the Company or any of its Subsidiaries
is a party.


2.11    "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.


2.12    "Fair Market Value" shall mean the average of the high and low sale
prices as reported in the consolidated transaction reporting system or, if there
is no such sale on the relevant date, then on the last previous day on which a
sale was reported.


2.13    "Non-Employee Director" means any person who is elected or appointed to
the Board and who is not an Employee.


2.14    "Participant" means a Non-Employee Director who has an outstanding Award
granted under the Plan.


2.15    "Performance Unit" means an Award granted to a Participant, as described
in Article 7 herein.


2.16    "Performance Share" means an Award granted to a Participant, as
described in Article 7 herein.


2.17    "Period of Restriction" means the period during which the transfer of
Restricted Stock is limited in some way, as provided in Article 6 herein.



4

--------------------------------------------------------------------------------



2.18    "Person" shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act, as used in Sections 13(d) and 14(d) thereof, including
usage in the definition of a "group" in Section 13(d) thereof.


2.19    "Restricted Stock" means an Award of Shares granted to a Participant
pursuant to Article 6 herein.


2.20    "Shares" means the shares of common stock of the Company.


2.21    "Subsidiary" means any corporation that is a "subsidiary corporation" of
the Company as that term is defined in Section 424(f) of the Code.


Article 3. Administration


3.1    The Committee. The Plan shall be administered by any committee appointed
by the Board or by the Board of Directors (the "Committee").


3.2    Authority of the Committee. The Committee shall have full power except as
limited by law, the Articles of Incorporation and the Bylaws of the Company,
subject to such other restricting limitations or directions as may be imposed by
the Board and subject to the provisions herein, to determine the size and types
of Awards; to determine the terms and conditions of such Awards in a manner
consistent with the Plan; to construe and interpret the Plan and any agreement
or instrument entered into under the Plan; to establish, amend or waive rules
and regulations for the Plan's administration; and (subject to the provisions of
Article 12 herein) to amend the terms and conditions of any outstanding Award.
Further, the Committee shall make all other determinations which may be
necessary or advisable for the administration of the Plan. As permitted by law,
the Committee may delegate its authorities as identified hereunder.


3.3    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to Awards under the Plan as it may
deem advisable, including, without limitation, restrictions to comply with
applicable Federal securities laws, with the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded and with any blue
sky or state securities laws applicable to such Shares.


3.4    Approval. The Committee or the Board shall approve all Awards made under
the Plan and all elections made by

5

--------------------------------------------------------------------------------



Participants, prior to their effective date, to the extent necessary to comply
with Rule 16b-3 under the Exchange Act.


3.5    Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Participants and their estates and beneficiaries.


3.6    Costs. The Company shall pay all costs of administration of the Plan.


Article 4. Shares Subject to the Plan


4.1    Number of Shares. Subject to Section 4.2 herein, the maximum number of
Shares that may be issued pursuant to Awards under the Plan shall be 595,125.
Shares underlying lapsed or forfeited Awards of Restricted Stock shall not be
treated as having been issued pursuant to an Award under the Plan. Shares that
are potentially deliverable under an Award that expires or is canceled,
forfeited, settled in cash or otherwise settled without the delivery of Shares
shall not be treated as having been issued under the Plan.


Shares issued pursuant to the Plan may be (i) authorized but unissued Shares of
Common Stock, (ii) treasury shares, or (iii) shares purchased on the open
market.


4.2    Adjustments in Authorized Shares. In the event of any equity
restructuring, such as a stock dividend, stock split, spinoff, rights offering
or recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause an equitable adjustment to be made (i) in the number and kind of
Shares that may be delivered under the Plan and (ii) with respect to outstanding
Awards, in the number and kind of Shares subject to outstanding Awards, price of
Shares subject to outstanding Awards, any performance goals relating to Shares,
the market price of Shares, or per-Share results, and other terms and conditions
of outstanding Awards, in the case of (i) and (ii) to prevent dilution or
enlargement of rights. In the event of any other change in corporate
capitalization, such as a merger, consolidation or liquidation, the Committee
may, in its sole discretion, cause an equitable adjustment as described in the
foregoing sentence to be made to prevent dilution or enlargement of rights. The
number of Shares subject to any Award shall always be rounded down to a whole
number when adjustments are made pursuant to this Section 4.2. Adjustments made
by the Committee pursuant to this Section 4.2 shall be final, binding and
conclusive.



6

--------------------------------------------------------------------------------



Article 5. Eligibility and Participation


5.1    Eligibility. Persons eligible to participate in the Plan are any persons
elected or appointed to the Board who are not Employees.


5.2    Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Non-Employee
Directors those to whom Awards shall be granted and shall determine the nature
and amount of each Award.


Article 6. Restricted Stock


6.1    Grant of Restricted Stock. Subject to the terms and conditions of the
Plan, Restricted Stock may be granted to a Non-Employee Director at any time and
from time to time, as shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of shares
of Restricted Stock granted to each Participant (subject to Article 4 herein)
and, consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such Restricted Stock.


6.2    Restricted Stock Award Agreement. Each Restricted Stock grant shall be
evidenced by a Restricted Stock Award Agreement that shall specify the Period or
Periods of Restriction, the number of Restricted Stock Shares granted and such
other provisions as the Committee shall determine.


6.3    Transferability. Restricted Stock granted hereunder may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement. All rights with respect to
the Restricted Stock granted to a Participant under the Plan shall be available
during his or her lifetime only to such Participant or his or her legal
representative.


6.4    Certificate Legend. Each certificate representing Restricted Stock
granted pursuant to the Plan may bear a legend substantially as follows:


"The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer as set forth in MDU Resources Group, Inc.
Non-Employee Director Long-Term

7

--------------------------------------------------------------------------------



Incentive Compensation Plan, and in a Restricted Stock Award Agreement. A copy
of such Plan and such Agreement may be obtained from MDU Resources Group, Inc."


The Company shall have the right to retain the certificates representing
Restricted Stock in the Company's possession until such time as all restrictions
applicable to such Shares have been satisfied.


6.5    Removal of Restrictions. Restricted Stock shall become freely
transferable by the Participant after the last day of the Period of Restriction
applicable thereto. Once Restricted Stock is released from the restrictions, the
Participant shall be entitled to have the legend referred to in Section 6.4
removed from his or her stock certificate.


6.6    Voting Rights. During the Period of Restriction, Participants holding
Restricted Stock may exercise full voting rights with respect to those Shares.


6.7    Dividends and Other Distributions. Subject to the Committee's right to
determine otherwise at the time of grant, during the Period of Restriction,
Participants holding Restricted Stock shall receive all regular cash dividends
paid with respect to all Shares while they are so held. All other distributions
paid with respect to such Restricted Stock shall be credited to Participants
subject to the same restrictions on transferability and forfeitability as the
Restricted Stock with respect to which they were paid and shall be paid to the
Participant within forty-five (45) days following the full vesting of the
Restricted Stock with respect to which such distributions were made.


6.8    Termination of Director Status. Each Restricted Stock Award Agreement
shall set forth the extent to which the Participant shall have the right to
receive unvested Restricted Stock following termination of the Participant's
position on the Board of the Company. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Restricted Stock
Award Agreement entered into with Participants, need not be uniform among all
grants of Restricted Stock or among Participants and may reflect distinctions
based on the reasons for termination of director status.



8

--------------------------------------------------------------------------------



Article 7. Performance Units and Performance Shares


7.1    Grant of Performance Units and Performance Shares. Subject to the terms
and conditions of the Plan, Performance Units and/or Performance Shares may be
granted to a Non-Employee Director at any time and from time to time, as shall
be determined by the Committee.


The Committee shall have complete discretion in determining the number of
Performance Units and/or Performance Shares granted to each Participant (subject
to Article 4 herein) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such Awards.


7.2    Performance Unit/Performance Share Award Agreement. Each grant of
Performance Units and/or Performance Shares shall be evidenced by a Performance
Unit and/or Performance Share Award Agreement that shall specify the number of
Performance Units and/or Performance Shares granted, the initial value (if
applicable), the Performance Period, the performance goals and such other
provisions as the Committee shall determine, including but not limited to any
rights to Dividend Equivalents.


7.3    Value of Performance Units/Performance Shares. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. The value of a Performance Share shall be equal to the Fair Market Value
of a Share. The Committee shall set performance goals in its discretion which,
depending on the extent to which they are met, will determine the number and/or
value of Performance Units/Performance Shares that will be paid out to the
Participants. The time period during which the performance goals must be met
shall be called a "Performance Period."


7.4    Earning of Performance Units/Performance Shares. After the applicable
Performance Period has ended, the holder of Performance Units/Performance Shares
shall be entitled to receive a payout with respect to the Performance
Units/Performance Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.


7.5    Form and Timing of Payment of Performance Units/Performance Shares.
Payment of earned Performance Units/Performance Shares shall be made following
the close of the applicable Performance Period. The Committee, in its sole
discretion, may pay earned Performance Units/Performance Shares in cash or in
Shares (or in a combination thereof), which have an aggregate Fair Market Value
equal to the value of the earned

9

--------------------------------------------------------------------------------



Performance Units/Performance Shares at the close of the applicable Performance
Period. Such Shares may be granted subject to any restrictions deemed
appropriate by the Committee.


7.6    Termination of Director Status. Each Performance Unit/Performance Share
Award Agreement shall set forth the extent to which the Participant shall have
the right to receive a Performance Unit/Performance Share payment following
termination of the Participant's position on the Board of the Company during a
Performance Period. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all grants of Performance
Units/Performance Shares or among Participants and may reflect distinctions
based on reasons for termination of director status.


7.7    Transferability. Except as otherwise determined by the Committee and set
forth in the Performance Unit/Performance Share Award Agreement, Performance
Units/Performance Shares may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution, and a Participant's rights with respect to Performance
Units/Performance Shares granted under the Plan shall be available during the
Participant's lifetime only to such Participant or the Participant's legal
representative.


Article 8. Other Awards


The Committee shall have the right to grant other Awards which may include,
without limitation, the grant of Shares based on attainment of performance
goals, the payment of Shares in lieu of cash, or the payment of cash based on
attainment of performance goals established by the Committee. Payment under or
settlement of any such Awards shall be made in such manner and at such times as
the Committee may determine.


Article 9. Beneficiary Designation


Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant's lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate.



10

--------------------------------------------------------------------------------



The spouse of a married Participant domiciled in a community property
jurisdiction shall join in any designation of beneficiary or beneficiaries other
than the spouse.


Article 10. Deferrals


The Committee may permit a Participant to defer the Participant's receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant under the Plan. If any such deferral election is permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.


Article 11. Change in Control


The terms of this Article 11 shall immediately become operative, without further
action or consent by any person or entity, upon a Change in Control, and once
operative shall supersede and take control over any other provisions of this
Plan.


Upon a Change in Control


(a)
Any restriction periods and restrictions imposed on Restricted Stock or Awards
granted pursuant to Article 8 (if not performance-based) shall be deemed to have
expired and such Restricted Stock or Awards shall become immediately vested in
full; and



(b)
The target payout opportunity attainable under all outstanding Awards of
Performance Units, Performance Shares and Awards granted pursuant to Article 8
(if performance-based) shall be deemed to have been fully earned for the entire
Performance Period(s) as of the effective date of the Change in Control, and
shall be paid out promptly in Shares or cash pursuant to the terms of the Award
Agreement, or in the absence of such designation, as the Committee shall
determine.



Article 12. Amendment, Modification and Termination


12.1    Amendment, Modification and Termination. The Board may, at any time and
from time to time, alter, amend, suspend or terminate the Plan in whole or in
part.


12.2    Awards Previously Granted. No termination, amendment or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without

11

--------------------------------------------------------------------------------



the written consent of the Participant holding such Award, unless such
termination, modification or amendment is required by applicable law.


Article 13. Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.


Article 14. Legal Construction


14.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.


14.2    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


14.3    Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


14.4    Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with, and governed
by, the laws of the State of Delaware.


Article 17. Code Section 409A Compliance


To the extent applicable, it is intended that this Plan and any Awards granted
hereunder comply with the requirements of Section 409A of the Code and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service,
(“Section 409A”) and the terms of the Plan and any Awards shall be interpreted
accordingly. Any provision that would cause the Plan or any Award granted
hereunder to fail to satisfy Section 409A shall have no force or effect until
amended to comply with Section 409A, which amendment may be retroactive to the
extent permitted by Section 409A.



12

--------------------------------------------------------------------------------








